Citation Nr: 1712452	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  15-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD to include depression and insomnia.   

3.  Entitlement to service connection for high cholesterol.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for high blood pressure.  

6.  Entitlement to a rating higher than 20 percent for recurrent left shoulder dislocation (minor) with bankhart lesion and degenerative arthritis.  

7.  Entitlement to a rating higher than 10 percent for tinnitus. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1990 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Although the Veteran initially filed separate claims for depression and insomnia, as reflected on the title page the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to an increased rating for left shoulder disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A diagnosis of PTSD is not shown by the record. 

2.  An acquired psychiatric disorder other than PTSD to include depression is as likely as not attributable to a service connected disability.  

3.  Headaches are as likely as not attributable to a service connected disability.  

4.  High cholesterol is a laboratory finding and not a disease or disability under VA law and regulations.

5.  High blood pressure was not manifest in service and is not otherwise attributable to service.  

6.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum schedular evaluation authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder other than PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for high cholesterol are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for high blood pressure are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 Fed. Cir. 2006.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  

The Veteran filed his claim in September 2010 as a fully developed claim (FDC) pursuant to the VA's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and private treatment records.  Virtual VA records have also been reviewed.  As addressed below, the record contains no credible evidence of blood pressure readings indicative of hypertension during service or to a compensable degree within one year of service, credible evidence of persistent/recurrent symptoms of hypertension since service, or an association between hypertension and/or service-connected disability.  There is also no probative evidence of disability associated with high cholesterol.  As such, VA has no duty to provide examination on these claims.  The Veteran has been provided VA examination with respect to his PTSD and his acquired psychiatric disorder which has been supplemented with private medical opinion.  As to tinnitus, he has been assigned the maximum schedular rating and further development is directed towards the effects of tinnitus on employability and extraschedular consideratoin.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

SERVICE CONNECTION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as hypertension, may be presumed to be service-connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

There are particular requirements for establishing PTSD in accordance with 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Initially, the Board finds against the claim for entitlement to service connection for PTSD.  In support of his PTSD claim, the Veteran reports that while in the field during service, although his medical papers stated that he was not to do so, he was ordered to fire his weapon which caused him to dislocate his shoulder.  He further reports that during a fire mission in service he fell on his Howitzer "with two puffle bags" strapped on him. 

While the Veteran reports in service PTSD stressors, the Board finds that a diagnosis of PTSD in accordance with VA regulations is not shown by the record.  Rather, PTSD screenings in February 2005 and December 2010 were negative.  When examined in December 2014, the VA examiner found that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-5 criteria.  The VA examiner stated that the "stressors" reported by the Veteran were not DSM-5 PTSD trauma stressors and the Veteran did not have PTSD.  Therefore, he found that there was no PTSD caused by alcohol abuse/military stressors nor did the reported "stressors" (several of which occurred some twenty years after military service) cause depression/insomnia.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001). 

Implicit in the claim is the Veteran's belief that he has PTSD.  The Board has considered the Veteran's sincerely held belief that he has this disability.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. psychiatric symptoms, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has not, however, established his competence to establish the existence of PTSD and he has not provided adequate lay evidence that would suggest the existence of PTSD.  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify").

In sum, the evidence is devoid of a showing that the Veteran has and/or has had PTSD at any time during this appeal.  As discussed above, a threshold requirement for the granting of service connection is evidence of a current disability.  Accordingly, the claim for service connection for PTSD must be denied.

The Board also finds against the claim for service connection for high cholesterol.  In this regard, although the record indicates that the Veteran has high cholesterol, this conditions is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  While high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, there is no evidence of record suggesting the Veteran's high cholesterol, on its own, has caused any impairment of earning capacity or other disease or injury for which service connection may be granted.  In the absence of proof of a current disability for which service connection may be granted, there can be no valid claim.  Brammer, 3 Vet. App. 223, 225 (1992).  As high cholesterol is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection must be denied.

The Veteran further finds against the claim for service connection for high blood pressure.  For reference purposes, VA considers hypertension to exist when elevated diastolic blood pressure is predominantly 90 mm Hg or more. M21-1, Part III.iv.4.E.1.a.  Isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm Hg or more.  Id.  A diagnosis of hypertension should be confirmed by blood pressure readings taken two or more times on at least three different days "to assure that the existence of hypertension is not conceded based solely on readings taken on a single, perhaps unrepresentative, day."  M21-1, Part III.iv.4.E.1.c.  A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The service treatment records are devoid of a showing of complaints for and/or diagnosis of high blood pressure.  The separation examination revealed the Veteran's heart and chest were clinically evaluated as normal.  His blood pressure readings was 122/78.  Compensably disabling hypertension is also not shown within a year of separation from active duty.

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's high blood pressure to any incident in service.  There is no competent evidence or opinion that the Veteran's disability is related to his military service and the Veteran has not presented any such opinion.  

In sum, the most probative evidence of record is against finding that the Veteran's high blood pressure is related to service and against a finding that hypertension was compensably disabling within a year of separation from active duty.  In making this decision the Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  While the Veteran is competent to report blood pressure readings or a diagnosis of hypertension from an examiner, he has not presented credible and reliable evidence of blood pressure readings suggestive of hypertension - as defined by VA - in service or blood pressure readings to a compensable degree within one year of discharge.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), in this case the etiology of his high blood pressure falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Hence, the Veteran is not competent to address the etiology of any current high blood pressure.  Additionally, the Veteran has not provided competent evidence of persistent or recurrent symptoms of hypertension since service to warrant service connection on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).

For the reasons stated above, service connection for high blood pressure is denied. The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

After weighing the evidence, however, the Board finds in favor of the Veteran's claims for service connection for an acquired psychiatric disorder other than PTSD and service connection for headaches.  To that end, the Board has been presented with positive and negative evidence as to the etiology of the Veteran's claims for service connection.   

During the December 2014 VA examination, the Veteran was diagnosed with antisocial personality disorder, alcohol use disorder and major depressive disorder.  The Veteran's primarily diagnosis was shown to be antisocial personality disorder  (which was noted to be a pre-existing condition) with alcohol abuse secondary to the antisocial personality disorder, and the depression as a result of the negative impact that antisocial personality disorder and chronic alcohol abuse have had on the Veteran's quality of life.   

The VA examiner opined that it is more likely than not that the current depression was caused at least in part by the current alcohol abuse which was first documented during military service.  He found, however, that it was less likely than not that the current depression was "incurred in or caused by the "stressors" during military service.  It was determined that the Veteran's "insomnia" was not a separate condition but a symptom of depression.  The VA examiner expressed that the Veteran has recently been diagnosed with depression for the first time, and had no history of depression before 2014 and certainly no history of depression during military service.

Additionally, the VA examiner found that the Veteran did in fact have alcohol abuse during military service and he has alcohol abuse at this point in time, and has had alcohol abuse continuously since military service.  Although he opined that it was more likely than not that his current alcohol abuse was "incurred in or caused by" well documented alcohol abuse in the service, he also found that it is less likely than not that the current alcohol abuse was "incurred in or caused by stressors" during military service.  

In contrast, the Board notes that in October 2016 licensed psychologist, H.H.G, opined that the Veteran suffered from unspecified depressive disorder which more likely than not began in military service, continues uninterrupted to the present and is aggravated by his recurrent left shoulder dislocation disability and tinnitus.  She further stated that it prevented him from maintaining substantially full time gainful employment.  

In September 2006, Dr. S stated that the Veteran reported having headaches that began in 1991.  The headaches were noted to be worse during periods of ringing in his ears and when he is depressed or anxious due to his depressive disorder.  The VA examiner opined that the Veteran's headaches were more likely than not permanently aggravated by his depression and service-connected tinnitus.  Dr. S stated that during the Veteran's 2003 VA examination a history of tinnitus was given.  The Veteran expressed at that time that the ringing in his ears increased the frequency and severity of his headaches.  Dr. S further stated that Veteran's headaches were brought on by his depression and that it is well established that mental disorder both cause and aggravate headaches and the relationship as discussed in the article "Depression in Headaches: Chronification."

Lay statements from the Veteran's mother and brothers have been submitted which discuss the Veteran's behavior before and after service.  According to the lay statements from family, the Veteran was different when he returned home from service which included issues with excessive drinking, anger and socialization.  

During a November 2014 outpatient treatment record, the Veteran was noted to have a primary diagnosis of left shoulder pain and secondary diagnosis of depression.  

In weighing the positive and negative evidence of record, the Board finds in favor of the claims for service connection for an acquired psychiatric disorder other than PTSD and headaches.  Although his disabilities were not formally diagnosed in service, positive evidence has been submitted showing a link between the Veteran's service connected tinnitus and his headache disability.  Favorable evidence has also been submitted showing a connection between the Veteran's service and his acquired psychiatric disability, and an aggravation of his acquired psychiatric disability by his service connected left shoulder disability and tinnitus.  The credible lay statements of record in conjunction with the medical opinions of Dr. S and H.H.G place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for an acquired psychiatric disorder other than PTSD and headaches is granted.  

To the extent that the Veteran has been diagnosed with a personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes). 

RATINGS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran appeals the denial of a rating higher than 10 percent for tinnitus.  
While the Board recognizes the Veteran's assertions that an increased rating is warranted, the claim must be denied.  In this regard, under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is limited to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  In this case, the Veteran has been assigned a 10 percent rating for tinnitus.  This is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he has been assigned the maximum schedular rating for tinnitus.  The Board must consider entitlement to an extraschedular rating.  38 C.F.R. § 3.321(b).  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  As the Board is conducting additional development on the service-connected left shoulder and the effects of the service-connected disabilities on employability, the Board defers extraschedular consideration at this time.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric disorder other than PTSD to include depression is granted.  

Entitlement to service connection for high cholesterol is denied.    

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for high blood pressure is denied.  

Entitlement to a rating higher than 10 percent for tinnitus is denied.   


REMAND

With respect to the left shoulder disability, a new examination is required to comply with an intervening decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  

The Veteran claims that his service connected disabilities prevent him from maintaining substantially gainful employment.  Furthermore, the December 2014 VA examiner found that the Veteran's left shoulder disability impacted his ability to work as it caused decreased capacity to lift, reach behind, and work overhead.  In October 2016, H.H.G, indicated that the Veteran's unspecified depressive disorder prevented him from maintaining substantially full time gainful employment.  

In light of the objective evidence of record and the Veteran's lay statements, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  An opinion has not been obtained to determine what impact, if any, the Veteran's service-connected disabilities either singly or cumulatively have on his ability to maintain employment.  As such, a remand for such an opinion is warranted.  

Pursuant to 38 U.S.C.A. § 5103A (d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary for the above issues.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2015.

2.  Send the Veteran a notification letter informing him of the factors relevant to establishing an entitlement to TDIU claim.  Enclose with the letter a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

3.  Schedule the Veteran for appropriate examination(s) to determine the current severity of left shoulder disability, and opinion as to the impact his service-connected disabilities of acquired psychiatric disorder other than PTSD, left shoulder, left shoulder scar and tinnitus have on his employability.

With respect to the left shoulder, in addition to the necessary findings, the VA examination must include:

(1) Range of motion testing for both shoulders in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing; and

(2) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, request the examiner to determine the impact the Veteran's service-connected disabilities of acquired psychiatric disorder other than PTSD, left shoulder, left shoulder scar and tinnitus - either singly or cumulatively - have on his ability to obtain or retain employment.  All findings should be reported in detail and all functional impairment caused by the service-connected disorders should be detailed.  

A complete rationale for all opinions should be provided.

4.  Thereafter, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


